Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions

Claims 20-29 are pending.  
Applicant’s election without traverse of Group II and species “sensitive skin”, claims 20-22, and 24-29 in the reply filed on 8/19/2022 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.
Claims 20-22, and 24-29 are examined on the merits.

Claim Objections
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. US 9561198 B2. Claim 15 of U.S. Patent No. US 9561198 B2 recites “A method for treating a skin condition comprising topically applying to a subject in need thereof, the composition according to claim 1, wherein said skin condition is selected from the group consisting of: acne, pruritus, spider veins, lentigo, skin discoloration, skin inflammation, senile purpura, keratosis, melasma, blotches, skin lines, wrinkles, sun damaged skin, dermatitis, psoriasis, folliculitis, rosacea, impetigo, erysipelas, erythrasma and eczema”. Claim 1 of U.S. Patent No. US 9561198 B2 recites “A topical skin composition comprising: (a) Arctium lappa root extract; (b) Epilobium angustifolium extract; (c) Cystoseira amentacea or Caespitosa Brachycarpa extract; (d) sodium C14-15 olefin sulfonate; (e) cocamidopropyl betaine; (f) sodium chloride; (g) disodium EDTA; and (h) phenoxyethanol”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 and 16 of U.S. Patent No. US 9561198 B2 encompass the scope of the current claims, as they treating fine lines, wrinkles, and skin inflammation (thus inflamed skin, thus symptom of sensitive skin) with the two claimed plant extracts.
Claims 20-22, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-7 of U.S. Patent No. 10953058. Claim 1 of U.S. Patent No. 10953058 recites “A method for treating skin, the method comprising topically applying to skin in need thereof a composition comprising effective amounts of: (a) Arctium lappa root extract; (b) Epilobium angustifolium extract; (c) water; (d) butylene glycol or propylene glycol or a combination thereof; and (e) glycerin, to reduce expression of a pro-inflammatory cytokine of IL-8, IL-2, or TNF-α in the skin”. Claim 2 of U.S. Patent No. 10953058 recites “The method of claim 1, wherein the composition is applied to inflamed skin” (thus symptom of sensitive skin). Claim 4 of U.S. Patent No. 10953058 recites “The method of claim 1, wherein the composition is applied to a fine line or wrinkle”. Claim 5 of U.S. Patent No. 10953058 recites “The method of claim 1, wherein the composition is a cream or a lotion”. Claim 6 of U.S. Patent No. 10953058 recites “The method of claim 1, wherein the composition is an emulsion”. Claim 7 of U.S. Patent No. 10953058 recites “The method of claim 6, wherein the emulsion is an oil-in-water emulsion”. Although the claims at issue are not identical, they are not patentably distinct from each other because 1, 2, and 4-7 of U.S. Patent No. 10953058 encompass the scope of the current claims.
Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 1682381 B2. Claim 1 of U.S. Patent No. US 1682381 B2 recites “A method for reducing skin inflammation (thus inflamed skin, thus symptom of sensitive skin), the method comprising topically applying to skin in need thereof a composition comprising effective amounts of: (a) Arctium lappa root extract; (b) Epilobium angustifolium extract; and (c) Cystoseira amentacea, Cystoseira caespitosa, and Cystoseira brachycarpa extract, wherein skin inflammation is reduced”. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-10 of U.S. Patent No. 1682381 B2 encompass the scope of the current claims.




Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 20-22, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miketin (US 20040253330 A1) in view of McColl (McColl, Cosmeceutical and nutraceutical uses of willowherb (Epilobium angustifolium). NutraCos (2003), Volume 2, Number 2, pp. 38-4).	            
	            Miketin teaches a method for topically treating skin conditions (thus topical application) selected from the group essentially consisting of inflammation, rashes (thus symptom of sensitive skin), hives, burns, psoriasis, vitaglio, hemorrhoids, poison ivy, insect stings, cuts, aging skin, dry skin, eczema, itchy skin, red skin (thus claim 22 is met, thus sensitive skin, thus claim 21 is met, thus a method for reducing a symptom associated with sensitive skin), inflamed skin (thus claim 22 is met, thus sensitive skin, thus claim 21 is met; thus a method for reducing a symptom associated with sensitive skin) , and cracked skin, said method comprising: a) application of a topical ointment upon said skin condition at least once per day for a period of time of at least 7 days, said topical ointment comprising a mixture of approximately 64% lard, 16% Marigold flowers, and 20% beeswax; and b) application of a compress upon said skin condition at least once per day for a period of time of at least 7 days, said compress comprising a therapeutic liquid and a liquid retainer, said therapeutic liquid comprising Burdock Root (thus the claimed Arctium lappa root), Horsetail Herb, and water (thus extract of Arctium lappa root) (see claim 1). Miketin teaches still another principal advantage of the present invention is the provision of a method for treatment of skin disorders where the previously boiled mixture following cooling for 8 to 13 hours is melted and drained to provide a cream [0025] (thus claim 27 is met, thus an emulsion, thus 28 is met, thus either an oil-in-water emulsion or water-in-oil emulsion, thus claim 29 is met).
            Miketin does not teach the incorporation of Epilobium angustifolium extract into the composition.

            McColl teaches E. angustifolium is a circumpolar perennial that dominates many plant communities undergoing succession, quickly reclaiming disturbed ground such as cut or burned forest. It is often known by its common name, fireweed, and is also commonly referred to as Willowherb in reference to the willow-like nature of the leaves. Although this abundant plant is sometimes considered a weed, it has a long history of use as a food and a medicinal, in oral and topical application. Historically, extracts of the plant were used internally for gastrointestinal ailments and prostate problems, and employed topically as soothing, cleansing and healing agents to treat minor burns, skin rashes (thus symptom of sensitive skin), ulcers, and numerous other skin irritations and afflictions. Topically, willowherb has been found to have antimicrobial, antiirritant, antiinflammatory, and free radical-scavenging effects. Canadian willowherb, which describes the plant growing in Canada, is a well-known functional active ingredient for inclusion in cosmeceuticals and personal care products ranging from creams, lotions, and hair care products to baby wipes. Therapeutic products for various skin conditions such as those for eczema, psoriasis, seborrhoea, fungal infections, and rosacea have also incorporated willowherb as an active agent. The antiinflammatory, analgesic, antimicrobial, antioxidant, and antihyperandrogenic properties of willowherb extract have been the subject of recent scientific research and may lead to nutraceutical applications of willowherb in the area of joint, prostate, urinary and gastrointestinal health (see Abstract).           
            It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to incorporate Epilobium angustifolium extract from McColl into the composition of Miketin since McColl teaches Epilobium angustifolium extract is employed topically as soothing, cleansing and healing agents to treat minor burns, skin rashes (thus symptom of sensitive skin), ulcers, and numerous other skin irritations and afflictions. Therefore, one of the ordinary skill in the art would have been motivated to incorporate Epilobium angustifolium extract from McColl into the composition of Miketin to enhance the treatment for skin rashes. Since both of the references teach treating skin rashes with plant extracts, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
            
Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655